Citation Nr: 0433749	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral lung disorder.  

2.  Service connection for a bilateral lung disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1946 
to March 1947 and from May 1952 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in Detroit, Michigan.  
Specifically, by a February 2002 rating action, the RO denied 
the veteran's petition to reopen his previously denied claim 
for service connection for tuberculoma of the right lung.  
Also, by a June 2002 rating action, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for pneumothorax of the left lung with 
bullous emphysema.  

In a VA Form 21-526, Veteran's Application For Compensation 
And/Or Pension, which was received at the RO in May 2001, the 
veteran raised the issues of entitlement to service 
connection for diabetes mellitus, type 2, and for 
hypertension.  A complete and thorough review of the claims 
folder indicates that the RO has not adjudicated these 
claims.  The issues, which are not inextricably intertwined 
with the current appeal, are, therefore, referred to the RO 
for appropriate action.  

A hearing was held in August 2004, before the undersigned 
Acting Veterans Law Judge sitting at the RO, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In December 2004, the Board granted the veteran's motion for 
to advance his case on the docket.  38 C.F.R. § 20.900 
(2004).

The issue of service connection for a bilateral lung disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1958 RO decision denied service connection for 
a bilateral lung disorder; the veteran did not appeal that 
decision.  

2.  Evidence received since the RO decision was issued in 
August 1958 is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.  


CONCLUSION OF LAW

An RO decision, issued in August 1958, denying service 
connection for a bilateral lung disorder is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for a bilateral lung 
disorder is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to reopen his claim for service connection 
for a bilateral lung disorder.  Pertinent identified medical 
and other records have been obtained, and VA examinations 
have been provided.  For the purposes of reopening the 
veteran's claim, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that an RO rating decision dated March 1957 
denied the veteran's claim of entitlement to service 
connection for a bilateral lung disorder.  Although the 
veteran was informed of this determination and of his 
appellate rights in April 1957, he did not initiate an 
appeal.  The rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103 (2003).  

The record further shows that, based on new evidence of a 
left lung pneumothorax in January 1958, an RO rating decision 
dated July 1958 again denied the veteran's claim of 
entitlement to service connection for a bilateral lung 
disorder.  Although the veteran was informed of this 
determination and of his appellate rights in August 1958, he 
did not initiate an appeal.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The Board finds that the veteran's application to reopen his 
claim for service connection for a bilateral lung disorder 
was received in May 2001, on a VA Form 21-4138, and evidence 
has been received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued the notice of its last final decision in August 1958 
includes VA and non-VA medical records, as well as written 
statements provided by the veteran and his representative and 
testimony provided by the veteran in August 2004.  

The RO denied the claim in August 1958 because there was no 
competent evidence of record to relate the veteran's claimed 
lung disorder to service.  

The Board finds that the evidence received since the notice 
of decision in August 1958 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current lung disorder developed as a result of 
service and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  

Specifically, VA examined the veteran in March 2003 regarding 
his lung disorder.  The VA examiner addressed whether the 
veteran's current lung problems were related to service.  
Although the VA examiner concluded that the current lung 
disorder, diagnosed as chronic obstructive pulmonary disorder 
with emphysema, was not related to service, this evidence is 
new and material pursuant to the regulations in effect prior 
to August 29, 2001.  The examiner's findings have raised 
questions regarding the origin of the veteran's bilateral 
lung disorder.  The examiner did not specifically address 
whether the pneumothorax and bullous emphysema of the left 
lung, diagnosed by a January 1958 x-ray study, were related 
to the documented complaints during service of coughing and 
lung problems.  Moreover, it appears that the tuberculoma of 
the right lung was first diagnosed by an x-ray finding taken 
during service.  The examiner concluded in the March 2003 
examination report that the tuberculoma was unrelated to 
active duty.  The examiner's finding is inconsistent with the 
evidence of record.

Furthermore, the veteran maintains that he had complained of 
chest/lung pain during his service from 1952 to 1956.  The 
veteran and his representative contended, during the August 
2004 hearing before the undersigned, that they believe these 
in-service complaints were the first evidence of lung 
disease, which resulted in his left pneumothorax and bullous 
emphysema of the left lung, which were diagnosed in January 
1958.  Accordingly, the Board concludes that new and material 
evidence has been submitted and that the claim for service 
connection for a bilateral lung disorder must be reopened.  

Having reopened the claim, the Board finds that additional 
development is necessary, as outlined in the Remand section 
of this action, before addressing the issue on appeal.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a bilateral lung disorder, 
the claim is reopened.


REMAND

In light of the foregoing decision to reopen the veteran's 
claim for service connection, he should be afforded a VA 
examination for the purpose of determining the etiology of 
his claimed bilateral lung disorder.

The veteran's service medical records show that he was 
treated during service in October 1952 for a cough that had 
lasted for three months.  During this time, he was placed 
under routine observation to determine whether he had 
tuberculosis.  X-ray studies showed a tuberculoma of the 
right chest.  This tuberculoma does not appear to have been 
noted on the veteran's January 1952 service pre-induction 
physical examination report or in the medical records from 
his first tour of duty from 1946 to 1947.  

According to an October 1952 chest x-ray study, there had 
been no change noted in the veteran's chest findings.  The 
examiner recommended that the veteran undergo x-ray 
examination again in three months and, if not change was 
noted, then he should undergo x-ray examination again six 
months after that.  In November 1952, the veteran was placed 
on a profile due to an abnormal chest x-ray.

In March 1956, the veteran underwent examination because he 
was concerned that he had tuberculosis.  The x-ray findings 
were negative for abnormality.

Although the June 1956 service separation examination report 
is negative for findings of abnormality of the lungs, the 
veteran filed a claim for service connection for a lung 
disorder within six months after discharge.

In January 1958, the veteran complained of tightness in his 
chest.  A VA medical examiner diagnosed the veteran with a 
left spontaneous pneumothorax.  X-ray studies found bullous 
emphysema of the left lung.  

The case is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following actions: 

1.  The RO should request any additional 
VA or non-VA medical records related to 
the veteran's claimed bilateral lung 
disorder that were not of record when it 
issued the July 2003 supplemental 
statement of the case.   
 
2.  The RO should then schedule the 
veteran for a VA examination with a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the claimed bilateral lung disability.  

A copy of this Remand and the claims 
folder must be made available to and 
reviewed by the examiner.

As noted in the veteran's medical history 
above, he was treated for lung problems 
during his second tour of duty from 1952 
to 1956.  The service medical records 
reveal that he was placed under 
observation in October 1952 because he 
had had a cough lasting the previous 
three months.  He continued to be 
routinely observed for tuberculosis.  X-
ray studies during service were negative 
for lung abnormality except for a 
tuberculoma of the right lung.  Shortly 
before discharge, the veteran was 
examined because he was afraid that he 
had tuberculosis.  An x-ray study taken 
at the time was negative for lung 
abnormality.  Approximately six months 
after service discharge, the veteran 
filed a service-connection claim for a 
bilateral lung disorder.  In January 
1958, the veteran experienced a left 
pneumothorax and x-rays showed bullous 
emphysema of the left lung.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the claimed bilateral lung disability 
(currently diagnosed as chronic 
obstructive pulmonary disease with 
emphysema) is etiologically related to 
his active military service.  

Specifically, the examiner should address 
whether the persistent cough and 
treatment documented during service were 
at least as likely as not a first sign of 
bullous emphysema of the left lung and 
left pneumothorax, which were diagnosed 
within a year and a half after service 
discharge.  The examiner should also 
discuss the relevance of the right 
tuberculoma diagnosed during service by 
x-ray study in 1952.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Then, the RO should adjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence, including 
consideration of any continuity of 
symptomatology.  38 C.F.R. § 3.303.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



